DECISION
MORROW, Chief Justice.
Certain members of the Faagata family filed their petition for the removal of Faagata Sala’a as the matai of that family. They charged him with a number of acts of misconduct. Faagata Sala’a objected to the proposed removal. Hence this litigation.
The Faagata title is an old and respected title in the village of Fagatogo. The holder of the title should be a good leader; a man who is able to get the family to live together in peace and harmony. He should be a man commanding respect in the village.
The evidence convinces the court that Faagata Sala’a is not a good leader, that his conduct has brought disgrace to the title which he holds and that he has been unable, because of lack of capacity for leadership, to get his family .to live together in peace and harmony. The family has been badly split for several years. Faagata Sala’a has gotten drunk in public places, insulted the members of the family by referring to them as animals, chased a woman member of the family with a knife and been guilty of some acts of cruelty toward family members. The court records show *275that he was sent to Jail for 4 months in 1934 for assault; that he was sent to Jail in 1943 for a year for violation of Sec. 10, par. 5 of the then Code and fined $25.00 for disorderly conduct. In 1944 he was sent to Jail for 2 months for disorderly conduct and assault. In February 1946 he was given a fine of $50.00 or 60 days in Jail for disorderly conduct. In August 1946 he was sent to Jail for 60 days for disorderly conduct. He was removed as Pulenuu of Fagatogo village in February 1946, presumably, according to his own testimony, as a result of disorderly conduct. He became the matai of his family in 1942.
Such a record has naturally brought disgrace to the Faagata title. The family has had a feeling of shame when its matai has had to go to Jail for violating the law.
We think Faagata Sala’a’s conduct has been such as to warrant his removal as the matai of the Faagata family. Instead of demonstrating that capacity for leadership which a matai should have, he has demonstrated incapacity for leadership. That his family is split is the natural result. A matai cannot insult and mistreat members of his family and have their loyalty and respect. Nor can he have the respect of his family or of the community at large if it is necessary for him to go to Jail frequently for violating the law.
It is OKDERED that Faagata Sala’a’s name be removed from the matai register as the holder of the Faagata title.